UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6626


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DENNARD HUTCHINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:03-cr-00145-HEH)


Submitted:    July 10, 2009                 Decided:   July 17, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennard Hutchinson, Appellant Pro Se. Roderick Charles Young,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dennard Hutchinson appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.           United States v. Hutchinson, No.

3:03-cr-00145-HEH (E.D. Va. Oct. 30, 2008).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2